Citation Nr: 1822072	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to recognition of the Veteran's son, J.K., as a helpless child on the basis of permanent incapacity for self-support before his 18th birthday.

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection for a right shoulder disorder.

4. Entitlement to service connection for a right elbow disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to September 1976 and December 1976 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A personal hearing was conducted between the Veteran and undersigned in December 2014.  A transcript is associated with the record.


FINDINGS OF FACT

1. The Veteran's son, J.K., was permanently incapable of self-support by reason of a physical and mental condition prior to attaining the age of 18 years.

2. A chronic cervical spine disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative disc disease of the cervical spine is etiologically related to service.

3. A chronic disorder of the right shoulder is not shown in service or for many years thereafter; and, the evidence fails to establish that the Veteran's diagnosed arthritis of the right shoulder is related to service or a service connected disability.

4. A chronic disorder of the right elbow is not shown in service or for many years thereafter; and, the evidence fails to establish that the Veteran's diagnosed arthritis of the right elbow is related to service or a service connected disability.




CONCLUSIONS OF LAW

1. The criteria to establish recognition of the Veteran's son, J.K., as a helpless child for purposes of VA compensation have been met.  38 U.S.C. § 101(4)(A), 5107 (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).

2. The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.310.

4. The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Helpless Child

The Veteran asserts that his son, J.K., should be recognized as a helpless child for purposes of VA benefits/compensation.  Specifically, he states J.K. became permanently incapable of self-support prior to reaching the age of 18.  J.K. was born in August 1981 and reached the age of 18 in August 1999.

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

The Veteran testified that J.K. has lived with him and remained financially dependent on him throughout his life.  See December 2014 Hearing Transcript.  The Veteran reported that he cares for his son, helps his son with decision making, and "direct[s] him throughout the day" to perform activities of daily living.  The medical treatment records show that prior to turning 18, J.K. suffered a stroke, and was diagnosed with Moyamoya disease.  He experiences ongoing problems with, headaches, hypertension, behavioral problems, and trouble coordinating movement in the left leg.  See February 2012 Medical Treatment Record, Non-Government Facility.  He did not finish high school and his work history indicates that he has lost manual employment due to lack of productivity as a result of left leg weakness.

The Board finds that J.K. met the requirements of a helpless child prior to the age of 18.  There is a large gap in the medical treatment records, which makes it difficult to ascertain J.K.'s condition prior to the age of 18.  Nevertheless, the evidence suggests that J.K. was incapable of self-support.  He obtained manual employment in a variety of positions proximate to the age of 18, but was unable to maintain employment due to the residuals of his Moyamoya disease.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  See 38 C.F.R. § 3.356(b)(2).  However, lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends

In this regard, J.K.'s current activities also suggest that he was permanently incapable of self-support.  Although he performs many activities of daily living on his own, such as dressing himself, brushing his teeth, bathing, and driving, the Veteran testified that he directs J.K. to perform these activities.  The Veteran also reported that J.K.'s sole social activity is spending time at a friend's house.  J.K.'s daily activities do not appear equivalent to activities that would provide sufficient income for reasonable support, as indicated by his continuous financial dependence on the Veteran and a notation in the record that he was applying for Social Security Disability Insurance.  See February 2012 Medical Treatment Record, Non-Government Facility.

At the hearing, the Veteran reported that J.K. was last employed at a security company, but quit due to mental pressure.  The Board notes a diagnosis of a behavioral disorder with depression made after J.K. turned 18.  See February 2012 Medical Treatment Record, Non-Government Facility.  The limited medical records relating to the period prior to the age of 18 document behavioral problems, but do not indicate depression.  Id.  Nevertheless, it is reasonable to conclude that behavioral problems and later depression, linked to physical impairments, have been a continuous obstacle to self-support.  It is also notable that an October 2004 treatment record indicates that J.K.'s physical impairments "are probably static," suggesting that the physical limitations present after the age of 18 would have been previously present as well.  See February 2012 Medical Treatment Record, Non-Government Facility. As such, the Board finds that J.K. was permanently incapable of self-support due to a physical or mental condition prior to the age of 18.


	(CONTINUED ON NEXT PAGE)



Neck

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A May 2012 VA examination diagnosed degenerative disc disease of the cervical spine.  Element (1) of Shedden has been met.

The Veteran asserts that his diagnosed cervical spine disability is related to an in-service motor vehicle accident.  Review of the service treatment records shows that the Veteran was treated for injuries from a motor vehicle accident in September 1974.  The Board finds this evidence credible and sufficient to satisfy Shedden element (2).


What remains for consideration is whether there is a nexus between the Veteran's in-service motor vehicle accident and his current diagnosis.  The Board notes that the Veteran's service treatment records, including his March 1977 separation examination, are silent with respect to any chronic cervical spine disorder.  More importantly, there is no competent evidence of a nexus between the diagnosis of degenerative disc disease of the cervical spine and the Veteran's service.  The May 2012 VA examiner opined that the Veteran's degenerative disc disease of the cervical spine was less likely than not incurred in or caused by active duty service.  The examiner made this determination based on the Veteran's statements regarding the onset of his neck pain, the absence of notation of neck complaints or pathology in the service treatment records, medical treatment records documenting the Veteran's current cervical spine pathology, and the Veteran's age.

The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's competent and credible statements describing his symptomology; nevertheless, to the extent that the Veteran attributes his disability and other symptoms to service, he is not competent to opine on the etiology of a complex medical condition such as degenerative disc disease of the cervical spine, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to presumptive service connection, the record does not reflect a diagnosis of a cervical spine disability within one year of separation.  The Veteran does not contend otherwise.  Instead, he testified that he did not have any neck problems for at least a few years after service, thereby precluding continuity of symptomatology.  See December 2014 Hearing Transcript.  For these reasons, the Veteran is not entitled to presumptive service connection for his cervical spine disability.




Right Shoulder, Right Elbow

Service treatment records fail to establish any complaints, treatment, or diagnosis of a right shoulder or elbow disorder.  There is also no evidence of a diagnosis of arthritis of the right shoulder or elbow within a year of service.  Evidence linking either condition to service is not shown either.  Such essentially precludes establishing service connection on a direct or presumptive basis.  The Veteran does not argue the contrary. Rather, he states that these disabilities were caused or aggravated by his cervical spine disorder.

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has current diagnoses of degenerative disease of the right shoulder and degenerative disease of the right elbow, which satisfy element (1) of Wallin.  See May 2012 VA Examination.  The service treatment records show that the Veteran was treated for abrasion of the right elbow, but are silent for any chronic shoulder and elbow disorders.  The Veteran does not assert that his disabilities had their onset in service.  Rather, he contends that these disabilities are secondary to his degenerative disc disease of the cervical spine.  See December 2014 Hearing Transcript.  

As previously discussed, the Veteran is not entitled to service connection for his degenerative disc disease of the cervical spine.  Because the Veteran's cervical spine disability is not service connected, it is not possible for the Veteran to obtain service connection for his right shoulder and right elbow secondary to the cervical spine disability.  Element (2) of Wallin has not been met, and therefore service connection for the Veteran's right shoulder and right elbow disabilities is not warranted.


ORDER

Entitlement to recognition of the Veteran's son, J.K., as a helpless child on the basis of permanent incapacity for self-support before his 18th birthday is granted.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a right elbow disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


